 

U.S. DISTRICT COURT

NORTHERN
IN THE UNITED STATES DISTRICT COURT FILED» ™S

|

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION JUL ~ 6 2021

|

 

 

 

 

 

 

CLERK, U.S. DISTRICT canis
UNITED STATES OF AMERICA By—_, 2)’

 

Plaintiff,
Vv. 2:20-CR-136-Z-BR-(15)

JAVIER JURADO

COR COD COD CO? CO? 40D (OR On (Or

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 16, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (‘Report and Recommendation”) in the above referenced cause. Defendant
Javier Jurado filed no objections to the Report and Recommendation within the fourteen-day period
set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Javier Jurado was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Javier
Jurado; and ADJUDGES Defendant Javier Jurado guilty of Count Fifteen of the Superseding
Indictment in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, July G , 2021. tp gb

 

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 
